Mr. Justice Stein delivered the opinion of the' court. The facts of this case do not bring it within Siegel v. Trust and Savings Bank, 33 Ill. App. 225, 131 Ill. 509. The $1.50 agreed to be paid by appellants for each issue is payable, not at a fixed, specific date, but “ upon publication.” The instrument therefore was not negotiable, being payable in a contingent, uncertain event. Husband v. Epling, 81 Ill. 172. But assuming it to be negotiable, there was still a defense to it at law, even in the hands of an innocent purchaser for value. The instrument became absolutely void by reason of the fraudulent alteration. Vannatta v. Lindley, 198 Ill. 40. For the appellee it is further urged that the judgment of the justice in the case which went against appellants by default and which they subsequently paid is a conclusive adjudication of all questions now sought to be raised by them, including the one relating to the alleged forgery. Without definitely passing upon this contention, it is clear that either the judgment does so operate between the parties, or if it does not, then appellants have a good defense at law to any suit brought by appellee upon the instrument. In either case their bill can not be maintained, and was obnoxious to a demurrer. The decree of the Superior Court will be affirmed.